Findings of fact numbered sixth and ninth disapproved, in so far as it is therein found that Rena P. Knapp made an agreement to sell or sold gravel from the premises described in the complaint; and the conclusions of law numbered first and second are modified by striking therefrom the words “and Rena P. Knapp,” and the conclusion of law numbered fourth is modified by striking therefrom so much thereof as adjudges that the plaintiff recover costs and disbursements of the action to be taxed and deducted from the moneys arising from the sale of gravel and on deposit with the county treasurer, and by inserting in lieu thereof a provision that no costs be allowed to any party in the trial court. The judgment appealed from is modified accordingly, and as so modified is affirmed, without costs of this appeal to any party. All concurred.